      Case 1:20-cv-02807-DLC Document 32 Filed 06/25/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 ALEXANDER CLIFFORD, individually and on :
 behalf of all others similarly          :            20cv2807 (DLC)
 situated,                               :
                          Plaintiff,     :                 ORDER
                -v-                      :
                                         :
 BIBOX GROUP HOLDINGS LIMITED, BIBOX     :
 TECHNOLOGY LTD., BIBOX TECHNOLOGY OÜ, :
 WANLIN “ARIES” WANG, JI “KEVIN” MA, and :
 JEFFREY LEI,                            :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On April 29, 2020, the Court scheduled a telephonic

conference for July 6 to appoint a lead plaintiff and to

consider any motion to consolidate this action with any other

action asserting substantially the same claims.        It is hereby

     ORDERED that the July 6 telephonic conference is

rescheduled for July 2, 2020 at 10:00 am.       The dial-in

credentials for the telephone conference are as follows:

     Dial-in: 888-363-4749

     Access code: 4324948

     IT IS FURTHER ORDERED that the parties shall use a landline
         Case 1:20-cv-02807-DLC Document 32 Filed 06/25/20 Page 2 of 2



if one is available.

     SO ORDERED:

Dated:       New York, New York
             June 25, 2020

                                    ________________________________
                                              DENISE COTE
                                      United States District Judge
